Citation Nr: 0601462	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-29 543	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease, status post myocardial 
infarction.

2.  Entitlement to an initial rating in excess of 10 percent 
for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran has verified service from March 1995 to September 
2002.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO).  The 
veteran filed a claim for service connection for heart 
disease and asthma in October 2002.  A July 2003 rating 
decision granted service connection for coronary artery 
disease, status post myocardial infarction (hereinafter heart 
disease), and for asthma.  The rating decision assigned a 10 
percent evaluation for heart disease and a zero percent 
evaluation for asthma effective September 29, 2002.  An 
August 2004 rating decision granted an evaluation of 10 
percent for asthma, effective September 29, 2002.  The 
veteran continued his appeal.  He testified before the 
undersigned at a videoconference hearing in October 2005.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for heart disease, is remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

Pulmonary function tests (PFT) in October 2004 revealed 
forced expiratory volume at one second (FEV-1) was 86.5 of 
predicted and (FEV-1)/forced vital capacity (FVC) was 77 
percent; and the veteran does not require an inhaler or oral 
bronchodilator therapy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.97, Diagnostic 
Code 6602 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In May 2003, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish his claim for service 
connection for asthma.  The May 2003 notification would apply 
to the original issue of entitlement to service connection 
and to the downstream issue of entitlement to an initial 
evaluation in excess of 10 percent for asthma.  See 
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  He was also, essentially, advised to submit any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b) (2005).  No additional evidence was 
received from the veteran.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  Based 
on this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such 

an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board notes 
that VA examinations dated in June 2003 and October 2004 are 
on file.  The Board concludes that all available evidence 
that is pertinent to the claim decided herein has been 
obtained and that there is sufficient evidence on file on 
which to make a decision.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issue decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his October 2005 videoconference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

This case involves the veteran's appeal of the initial 
assignment of a disability rating for the service-connected 
disability at issue.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Specific Schedular Criteria 

The veteran is currently assigned a 10 percent evaluation for 
his service-connected asthma under the provisions of 
Diagnostic Code 6602.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 10 percent 
evaluation is warranted where the veteran has an FEV-1 of 71 
to 80 percent of predicted value, or; an FEV-1/FVC of 71 to 
80 percent of predicted value, or; intermittent inhalation or 
oral bronchodilator therapy.  A 30 percent evaluation is 
warranted where the veteran has an FEV-1 of 56 to 70 percent 
of predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted where the 
veteran has an FEV-1 of 40 to 55 percent of predicted value, 
or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2005).

Analysis

The Board notes that a disability evaluation is determined by 
comparing the medical evidence on file to the criteria 
provided for the disability in question in the rating 
schedule.  Based on the medical evidence on file, a rating in 
excess of 10 percent for asthma is not warranted.  

The veteran reported on VA examinations in June 2003 and 
October 2004 that he had not had symptoms of asthma since he 
stopped running five miles in service.  The pertinent 
diagnosis in June 2003 was that there was no recent or 
current asthma 

symptomatology.  PFT in October 2004 were considered to be 
normal, with FEV-1 of 86.5 percent of predicted and a FEV-
1/FVC of 77 percent.  These findings are not severe enough to 
warrant a 30 percent evaluation, which requires that FEV-1 or 
FEV-1/FVC be from 56 to 70 percent of predicted value.  
Additionally, it was reported on the VA examinations that the 
veteran was not using any medication for asthma.  Since 
symptomatology for the veteran's disability does not more 
nearly approximate the criteria for a 30 percent evaluation, 
an evaluation in excess of 10 percent for his 
service-connected asthma is not warranted under Fenderson 
during any part of the appeal period.  38 C.F.R. § 4.7 
(2005).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for asthma is 
denied.


REMAND

The veteran testified at his October 2005 videoconference 
hearing that he was seen in the Emergency Room (ER) at the VA 
medical center in Lexington in late 2004 for heart problems.  
The Board notes that the treatment records on file are dated 
through June 2004, and it does not appear that the ER records 
noted above are included.  

The veteran also testified in October 2005 that his service-
connected heart disease has increased in severity since VA 
examination in October 2004.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2005), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2005).  

Based on the above, this case is being remanded to the AMC 
for the following actions:  

1.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for heart problems 
since June 2004, to include his ER visit 
in late 2004.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies 
of the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  After the above, the AMC must also 
obtain an examination of the veteran by 
a health care provider with the 
appropriate expertise to determine the 
current nature and severity of the 
veteran's service-connected heart 
disease.  All pertinent symptomatology 
and findings must be reported in detail.  
The veteran's claims file must be made 
available to and reviewed by the 
examiner.  The examiner should conduct 
all necessary tests, and should 
determine the level of METs (metabolic 
equivalents) at which dyspnea, fatigue, 
angina, dizziness, or syncope develops.  
If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimate of the 
level of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops 
should be provided expressed in METs.  
To the extent possible, the examiner 
should also state whether there is 
evidence of cardiac hypertrophy or 
dilation on electrocardiogram, 
echocardiogram or X- ray. 

3.  Thereafter, the AMC must 
readjudicate the veteran's claim for an 
initial evaluation in excess of 10 
percent for his service-connected heart 
disease based on all relevant evidence 
on file.  If the issue continues to be 
denied, the RO must provide the veteran 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


